Per Curiam.

For the reasons stated in State, ex rel. Board of Tax Appeals, v. Smith, supra (39 Ohio St. 2d 155, and 45 Ohio St. 2d 233), a writ of mandamus is allowed ordering respondent auditor to immediately prepare a general tax list of real property in Sandusky County for the tax year 1975 and certify a copy thereof to respondent treasurer, and further ordering respondent treasurer, upon receipt of such copy, to immediately prepare and mail or deliver adjusted tax bills for the first half 1975 real property taxes for Sandusky County and proceed with the second half collection according to law.
In order that the taxpayers of Sandusky County may pursue the administrative remedy available to them in R. C. 5715.19, it is further ordered that the tax books of Sandusky County be reopened for a first half collection of 1975 real property taxes and that such tax books remain open for 30 days from the date of mailing of the corrected bills.

Writ allowed.

0 Weill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.